DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Prunella et al. US 4,410,227 A (hereinafter referred to as Prunella).

Regarding claim 14, Prunella teaches a method comprising: placing, with a handler (fig. 2, test handler, col.  3, ln. 19-20, col. 5, ln. 3-23), a device-under-test (DUT) (fig. 3, 6, device 160, col. 5, ln. 21-23) in contact with a first lead guide (fig. 3, elm. 150, col. 5, ln. 3-5), and a second lead guide (fig. 3, elm. 152, col. 5, ln. 3-5), the first lead guide including a first conductive contact (fig. 3, contactor pins 157, col. 5, ln. 3-5) having a face (see fig. 5, 6, contact fingers or pins 157 on the top surface of elm. 158, that pass through alignment slots 166 in block 158 and are retained therein by bar 153, col. 5, ln. 50-54) and a recessed face (fig. 5, contactor ends 167 of pins 157 are bent downwardly and then outwardly as indicated creating a recess, col. 5, ln. 53-55), the second lead guide including a second conductive contact (fig. 3, 5, contactor pins 157, col. 5, ln. 3-5) having a face (see fig. 5, 6, contact fingers or pins 157 on the top surface of elm. 158, that pass through alignment slots 166 in block 158 and are retained therein by bar 153, col. 5, ln. 50-54) and a recessed face (fig. 5, contactor ends 167 of pins 157 are bent downwardly and then outwardly as indicated creating a recess, col. 5, ln. 53-55), and the DUT  (160) having a first lead (fig. 3, 6, device 161, col. 6, ln. 28-31) and a second lead (fig. 3, 6, device 161, col. 6, ln. 28-31), wherein placing the DUT (160) in contact with the first and second lead guides (fig. 3, elm. 150, 152, col. 5, ln. 3-5), comprises placing the first lead (161) in contact with the recessed face (167 )of the first conductive contact (157) and placing the second lead (161) in contact with the recessed face (167) of the second conductive contact (157).

Regarding claim 18, Prunella teaches a system comprising: a device-under-test (DUT) (fig. 3, 6, device 160, col. 5, ln. 21-23) comprising a first lead (fig. 3, 6, device 161, col. 6, ln. 28-31) and a second lead (fig. 3, 6, device 161, col. 6, ln. 28-31); a first lead guide (fig. 3, elm. 150, col. 5, ln. 3-5) comprising a first conductive contact (fig. 3, 5, contactor pins 157, col. 5, ln. 3-5) having a face and a recessed face, wherein the first lead is in contact with the recessed face of the first conductive contact; and a second lead guide (fig. 3, elm. 152, col. 5, ln. 3-5) comprising a second conductive contact (fig. 3, 5,  contactor pins 157, col. 5, ln. 3-5) having a face (see fig. 5, 6, contact fingers or pins 157 on the top surface of elm. 158, that pass through alignment slots 166 in block 158 and are retained therein by bar 153, col. 5, ln. 50-54) and a fig. 5, contactor ends 167 of pins 157 are bent downwardly and then outwardly as indicated creating a recess, col. 5, ln. 53-55), wherein the second lead (161) is in contact with the recessed face (167) of the second conductive contact (157).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prunella in view of Coberly US 4,045,737 A.

Regarding claim 1, Prunella teaches a system comprising: a first lead guide (fig. 3, elm. 150, col. 5, ln. 3-5), wherein the first lead guide comprises: a first insulating housing (fig. 3, elm. 158 made of a suitable electrically nonconductive material, col. 5, ln. 3-5, 47-48) having a face (fig. 6, top surface of elm. 158 parallel to elm. 154) and a recessed face, the first insulating housing (158) including a first conductive contact (fig. 3, contactor pins 157, col. 5, ln. 3-5) having a face (see fig. 5, 6, contact fingers or pins 157 on the top surface of elm. 158, that pass through alignment slots 166 in block 158 and are retained therein by bar 153, col. 5, ln. 50-54) and a recessed face, wherein the face of the first conductive contact (contactor pins 157) is see fig. 5, 6, contact fingers or pins 157 parallel to the top surface of elm. 158, that pass through alignment slots 166 in block 158 and are retained therein by bar 153, col. 5, ln. 50-54) of the first insulating housing (158), and the recessed face of the first conductive contact is parallel to the recessed face of the first insulating housing; a second lead guide (fig. 3, elm. 152, col. 5, ln. 3-5), wherein the second lead guide comprises: a second insulating housing (fig. 3, elm. 158 made of a suitable electrically nonconductive material, col. 5, ln. 3-5, 47-48) having a face (fig. 6, top surface of elm. 158 parallel to elm. 154) and a recessed face, the second insulating housing (158) including a second conductive contact (fig. 3, contactor pins 157, col. 5, ln. 3-5) having a face (see fig. 5, 6, contactor pins 157 on the top surface of elm. 158) and a recessed face, wherein the face of the second conductive contact is parallel to the face (see fig. 3, 6, contactor pins 157 parallel to the top surface of elm. 158), of the second insulating housing (158) and the recessed face of the second conductive contact is parallel to the recessed face of the second insulating housing; and a handler (fig. 2, test handler, col.  3, ln. 19-20) wherein the first and second lead guides (fig. 3, elm. 150, 152, col. 5, ln. 3-5) are fastened to the handler (fig. 3 is a cross section of the handler in fig. 2 col. 5, ln. 3-23).
Prunella does not teach a recessed face and the recessed face of the first conductive contact is parallel to the recessed face of the first insulating housing, a recessed face and the recessed face of the second conductive contact is parallel to the recessed face of the second insulating housing.
Coberly teaches a recessed face (fig. 2, 4, edge 24 of substrate 10, col. 3, ln. 20-23) and the recessed face (fig. 2, 4, contact 14 has a flat 32 which abuts edge 24) fig. 2, 4, electrically conductive contact or probe 14, col. 3, ln. 20-23) is parallel to the recessed face (fig. 2, 4, edge 24 of substrate 10, col. 3, ln. 20-23) of the first insulating housing (fig. 2, plastic substrate 10, col. 3, ln. 16-20), a recessed face (fig. 2, 4, edge 24 of substrate 10, col. 3, ln. 20-23) and the recessed face (fig. 2, 4, contact 14 has a flat 32 which abuts edge 24) of the first conductive contact (fig. 2, 4, electrically conductive contact or probe 14, col. 3, ln. 20-23) is parallel to the recessed face (fig. 2, 4, edge 24 of substrate 10, col. 3, ln. 20-23) of the second insulating housing (fig. 2, plastic substrate 10, col. 3, ln. 16-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide auxiliary circuitry and control on the edge  of substrate of to determine when contact point drops off the edge of the chip and make the necessary adjustment or movement of the apparatus and/or the chip, as taught in Coberly in modifying the apparatus of Prunella. The motivation would be to determine when contact point drops off the edge therefore corrective adjustments can be made to replace contact point on the edge of the chip.

Regarding claim 2, Prunella teaches wherein the face (see fig. 5, 6, contactor pins 157 on the top surface of elm. 158) of the first contact (fig. 3, contactor pins 157, col. 5, ln. 3-5) is flush with the face (see fig. 5, 6, heads 154 are defected downwardly, against the supporting forces of pins 157 on top surface of elm.158, col. 5, ln. 14-19, 50-53) of the first insulating housing (fig. 3, elm. 158 made of a suitable electrically nonconductive material, col. 5, ln. 3-5, 47-48), the face of the second contact is flush with the recessed face of the second insulating housing, 
Prunella does not teach the recessed face of the first contact is flush with the recessed face of the first insulating housing, and the recessed face of the second contact is flush with the recessed face of the second insulating housing.
Coberly teaches the recessed face (fig. 2, 4, contact 14 has a flat 32 which abuts edge 24) of the first contact is flush with the recessed face (fig. 2, 4, edge 24 of substrate 10, col. 3, ln. 20-23) of the first insulating housing (fig. 2, plastic substrate 10, col. 3, ln. 16-20), and the recessed face (fig. 2, 4, contact 14 has a flat 32 which abuts edge 24) of the second contact is flush with the recessed face (fig. 2, 4, edge 24 of substrate 10, col. 3, ln. 20-23) of the second insulating housing (fig. 2, plastic substrate 10, col. 3, ln. 16-20).
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 32, Prunella does not teach wherein the face of the first conductive contact and the recessed face of the first conductive contact are parallel to each other. 
 	Coberly teaches wherein the face (fig. 2, 4, edge of cantilever 18 , col.)  of the first conductive contact (fig. 2, 4, electrically conductive contact or probe 14, col. 3, ln. 20-23) and the recessed face  (fig. 2, 4, contact 14 has a flat 32 which abuts edge 24) of the first conductive contact (14) are parallel to each other.


Regarding claim 33, Prunella does not teach wherein the face of the second conductive contact and the recessed face of the second conductive contact are parallel to each other.  
Coberly teaches wherein the face (fig. 2, 4, edge of cantilever 18 , col.)  of the second conductive contact (fig. 2, 4, electrically conductive contact or probe 14, col. 3, ln. 20-23) and the recessed face  (fig. 2, 4, contact 14 has a flat 32 which abuts edge 24) of the second conductive contact (14) are parallel to each other.
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 34, Prunella does not teach wherein the face of the first conductive contact and the recessed face of the first conductive contact are parallel to each other.  
Coberly teaches wherein the face (fig. 2, 4, edge of cantilever 18 , col.)  of the first conductive contact (fig. 2, 4, electrically conductive contact or probe 14, col. 3, ln. 20-23) and the recessed face  (fig. 2, 4, contact 14 has a flat 32 which abuts edge 24) of the first conductive contact (14) are parallel to each other.
The references are combined for the same reason already applied in the rejection of claim 1.
Regarding claim 35, Prunella does not teach wherein the face of the second conductive contact and the recessed face of the second conductive contact are parallel to each other.
Coberly teaches wherein the face (fig. 2, 4, edge of cantilever 18 , col.)  of the second conductive contact (fig. 2, 4, electrically conductive contact or probe 14, col. 3, ln. 20-23) and the recessed face  (fig. 2, 4, contact 14 has a flat 32 which abuts edge 24) of the second conductive contact (14) are parallel to each other.

The references are combined for the same reason already applied in the rejection of claim 1.

Applicant’s arguments, see pages 11-49, filed January 28, 2021, with respect to the rejection(s) of claims 1-14, 18, 21-27 under U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 
      However, upon further consideration, a new ground(s) of rejection is made Prunella in view of Coberly. Applicant’s arguments with respect to claims 1-2, 14 and 18 have been considered but are moot because the arguments do not apply to how the references are being used in the current rejection. 

Allowable Subject Matter
Claims 15-17 and 19-31 are allowed.
Claims 3-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. With respect to claim 3, the prior art fails to teach in combination with the rest of the limitations in the intervening claims” contactor comprises: a first set of force pins to contact the face of the first conductive contact, and a second set of force pins to contact the face of the second conductive contact”.

The following is an examiner’s statement of reasons for allowance: Regarding claim 15, the prior art of record does not teach alone or in combination a method comprising: placing, with a handler, a device-under-test (DUT) in contact with a first lead guide and a second lead guide, the first lead guide including a first conductive contact having a face and a recessed face, the second lead guide including a second conductive contact having a face and a recessed face, and the DUT having a first lead and a second lead, wherein placing the DUT in contact with the first and second lead guides comprises placing the first lead in contact with the recessed face of the first conductive contact and placing the second lead in contact with the recessed face of the second conductive contact; contacting a first set of force pins with the face of the first conductive contact; contacting a first set of sense pins with the first lead; contacting a second set of force pins with the face of the second conductive contact; and contacting a second set of sense pins with the second lead in combination with all other elements in claim 15.

Regarding claims 16-17, the claims are allowed as they further limit allowed claim 15.
The following is an examiner’s statement of reasons for allowance: Regarding claim 19, the prior art of record does not teach alone or in combination a system comprising: a device-under-test (DUT) comprising a first lead and a second lead; a first lead guide comprising a first conductive contact having a face and a recessed face, wherein the first lead is in contact with the recessed face of the first conductive contact, a second lead guide comprising a second conductive contact having a face and a recessed face, wherein the second lead is in contact with the recessed face of the second conductive contact; a load-board; a first set of force pins in contact with the face of the first conductive contact to electrically couple the load-board to the first lead of the DUT; a first set of sense pins in contact with the first lead and electrically coupled to the load-board; a second set of force pins in contact with the face of the second conductive contact to electrically couple the load-board to the second lead of the DUT; and a second set of sense pins in contact with the second lead and electrically coupled to the load-board in combination with all other elements in claim 19.

The following is an examiner’s statement of reasons for allowance: Regarding claim 21, the prior art of record does not teach alone or in combination a system comprising: a first lead guide comprising a first insulating housing, the first insulating contactor comprising a first set of force pins to contact the first conductive contact, and a second set of force pins to contact the second conductive contact, wherein the first set of force pins comprises two force pins, and the second set of force pins comprises two force pins in combination with all other elements in claim 21.
Regarding claims 21-27, the claims are allowed as they further limit allowed claim 21.

Regarding claim 28, the prior art of record does not teach alone or in combination a method comprising: placing, with a handler, a device-under-test (DUT) in contact with a first lead guide and a second lead guide, the first lead guide comprising a first conductive contact, the second lead guide comprising a second conductive contact, and the DUT comprising a first lead and a second lead, wherein placing the DUT in contact with the first and second lead guides comprises placing the first lead in contact with the first conductive contact and placing the second lead in contact with the second conductive contact; contacting a first set of force pins with the first conductive contact, the first set of force pins comprising two force pins; contacting a first set of sense pins with the first lead; contacting a second set of force pins with the second conductive contact, the second set of force pins comprising two force pins; and contacting a second set of sense pins with the second lead in combination with all other elements in claim 28.

Regarding claims 29-31, the claims are allowed as they further limit allowed claim 28.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866